Citation Nr: 9901824	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-47 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The appellant served as a member of the Philippine 
Commonwealth Army, in the service of the Armed Services of 
the United States, from December 1941 to June 1946.  The 
appellant had no recognized guerrilla service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 determination by the 
Manila, Philippines, VA Regional Office (RO).  

In July 1998 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

As in this case, the proper standard for review for a 
claim previously disallowed due to basic ineligibility is 
on the merits.  The United States Court of Veterans Appeals 
(Court) has held that where an appellant has never attained 
the status of a claimant, as he has failed to submit any 
claim well-grounded or otherwise there is no finally decided 
claim which can be reopened.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  In accordance with the foregoing, the 
Board will address the merits of the appellants claim below.

The Board notes that the appellant has raised additional 
claims for service connection, including claims to reopen 
issues previously denied.  These matters are referred to the 
RO for appropriate action.


FINDING OF FACT

The service department has certified that the appellant had 
service as a member of the Philippine Commonwealth Army, in 
the service of the United States Armed Forces, but no other 
service.  



CONCLUSION OF LAW

The criterion of veteran for purposes of entitlement to 
VA pension benefits has not been met.  38 U.S.C.A. §§ 101(2), 
107 (West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The record reflects that in September 1958 the service 
department certified that the appellant served in the 
Commonwealth Army of the Philippines, that he had recognized 
service with the Armed Forces of the United States beginning 
in December 1941 and that such service ended in June 1946.  
It was noted that the appellant had no recognized guerrilla 
service.  

In August 1981, in support of his claim for VA benefits, the 
appellant submitted documents including a copy of service 
department correspondence dated in June 1978 which restated 
the appellants previously certified military service.  

At a personal hearing in September 1982, the appellant 
testified that he was sworn in by an American officer when he 
enlisted in December 1941.  Transcript, p. 2 (September 
1982).  

In May 1983 the Board denied entitlement to VA pension 
benefits.  It was noted that basic eligibility was not 
warranted since the appellant did not have the requisite 
service.

Documents of record also include a copy of a Commonwealth of 
the Philippines, Philippine Army, discharge report indicating 
service from December 15, 1941, to December 5, 1946, and a 
copy of a special order of the Republic of the Philippines 
indicating the veterans honorable discharge effective 
December 5, 1946.

In personal hearing testimony before the undersigned Board 
Member in July 1998, and in statements in support of the 
claim, the appellant restated his belief that he was entitled 
to VA pension benefits based upon his service in World War 
II.  

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the persons own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The law 
also authorizes payment of a disability pension to a 
qualified veteran who has the requisite time in service.  
38 U.S.C.A. § 1521 (West 1991).  

The term veteran means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 U.S.C.A. § 107 (West 1991); 
38 C.F.R. § 3.8(a) (1998).  Service as a Philippine Scout in 
the Regular Army inducted between October 6, 1945 and June 
30, 1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation, but not for pension benefits.  38 C.F.R. 
§ 3.8(c).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1998).

The Court has held that, VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993). 

In this case, the record reflects that the service department 
certified that the appellant served in the Commonwealth Army 
of the Philippines, in the service of the Armed Forces of the 
United States, from December 1941 to June 1946.  The Board 
notes that, by law, this service is included for disability 
compensation for injury or disease incurred in, or aggravated 
by, active service; however, it is not qualifying service for 
entitlement to VA pension benefits.  See 38 C.F.R. § 3.8(c).

The Board also notes that documents submitted by the veteran 
are not probative of service in the United States Armed 
Forces for which VA pension benefits may be paid.  Therefore, 
the Board finds that evidence submitted in support of the 
claim, including personal hearing testimony, is not evidence 
which VA may accept as verification of qualified service.  In 
fact, VA is specifically prohibited from finding verified 
service based upon such evidence.  See Duro, 2 Vet. App. at, 
532.

Inasmuch as the service departments verification of the 
appellants service is binding on VA, the Board concludes 
that the appellant is not considered a veteran for 
purposes of entitlement to VA pension benefits and has not 
attained status as a valid claimant as to this matter.  
Therefore, the appellants claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Board notes that the proper course for 
the unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento, 7 Vet. App. at 85.  The 
appellants proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).


ORDER

Basic eligibility for VA pension benefits is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
